Citation Nr: 1223255	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-22 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than April 26, 2008, for the award of 100 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an effective date earlier than November 30, 2007, for the grant of service connection for traumatic brain injury (TBI).

3.  Entitlement to an effective date earlier than October 23, 2008, for the grant of special monthly compensation at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The appellant served with the Army National Guard from April 1982 through February 2006 with periods of active duty from August 1991 to April 1992, in December 1993, and from October to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran was granted service connection in a May 2007 rating decision for depression, not otherwise specified, with symptoms of PTSD and assigned a disability rating of 50 percent effective from November 22, 2005.  The Veteran did not file any statement within one year of that rating decision expressing disagreement with the assignment of the 50 percent disability rating, and the May 2007 rating decision became final.  See 38 U.S.C.A. § 7105.  In conjunction with the Veteran's claim for service connection for a TBI, the RO reexamined the Veteran on April 26, 2008.  As a result of this examination, the RO issued a rating decision in July 2008 recharacterizing the Veteran's service-connected psychiatric disorder as PTSD with major depressive disorder and awarding a 70 percent disability rating effective April 26, 2008, the date of the examination.  Thereafter, the Veteran filed a Notice of Disagreement that the RO interpreted as disagreeing with both the 70 percent disability rating and the assignment of April 26, 2008, as the effective date.  By rating decision issued in August 2010, the RO granted a 100 percent disability rating for the Veteran's service-connected PTSD with major depressive disorder effective April 26, 2008, the date of the examination and previous award of the 70 percent rating.  Consequently, as a 100 percent disability rating is the maximum evaluation permissible, the Board finds that the award of the 100 percent disability rating is a complete grant of the benefit sought on appeal as to the issue of entitlement to a higher disability rating for service-connected PTSD with major depressive disorder.  

The Board further notes that the Veteran had claimed entitlement to service connection for disabilities affecting the following:  hips, cyst on neck, breathing problems, right shoulder, skin, hearing loss, and eyes.  These claims were originally denied in the May 2007 rating decision.  In April 2009, the RO received additional service records not previously of record and readjudicated the claims, continuing the prior denials of service connection in a June 2009 rating decision.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in July 2010.  In an August 2010 rating decision, the RO granted service connection for degenerative joint disease of the right shoulder, which represents a complete grant of his appeal as to that issue.  As to the other issues, the Veteran did not file a VA Form 9 or other written statement that could be construed as a substantive appeal within 60 days of the issuance of the Statement of the Case.  Consequently, the Veteran did not perfect his appeal as to these issues, and the Board does not have jurisdiction over them.

The Veteran and his spouse appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in April 2012.  A copy of the transcript of the hearing has been associated with the claims file.  

(The issue of entitlement to service connection for degenerative disc disease of the lumbar spine is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  April 26, 2008, is the earliest ascertainable date of an increase in severity of the Veteran's service-connected psychiatric disorder (now characterized as PTSD with major depressive disorder) warranting a 100 percent disability rating.

2.  A claim for service connection for TBI was not received prior to November 30, 2007.

3.  As a matter of law, an effective date earlier than October 23, 2008, for the award for special monthly compensation at the housebound rate may not be assigned.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 26, 2008, for the award of 100 percent for service-connected PTSD with major depressive disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.158, 3.160, 3.400 (2011).

2.  The criteria for an effective date prior to November 30, 2007, for the grant of service connection for TBI are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.158, 3.160, 3.400 (2011).

3.  The criteria for an effective date prior to October 23, 2008, for the award of special monthly compensation at the housebound rate are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8045(2008); 38 C.F.R. §§ 3.114, 3.156, 3.158, 3.160, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD With Major Depressive Disorder 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997).  In other words, the award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a).  Section § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court), has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998). 

Another applicable regulation is 38 C.F.R. § 3.157(b)(1), which provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  See Sears  v. Principi, 16 Vet. App. 244, 247 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 to 70 is defined as "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful personal relationships."  Ibid.  A GAF score of 51 to 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 41 to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Ibid.  

The rating criteria for PTSD or depression provide that a 100 percent evaluation is assignable where there is total occupation and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, on the basis of evidence of record available at the time, the Veteran was originally granted service connection in a May 2007 rating decision for depressive disorder, not otherwise specified, with symptoms of PTSD, which was assigned a 50 percent rating effective November 22, 2005.  The Veteran did not appeal.  Consequently, the decision became final and may not be revised except on a showing of clear and unmistakable error.  See 38 C.F.R. §§ 3.105 , 20.302, 20.1103.  The Board, therefore, can only look at claims made and evidence presented since this prior final decision to determine whether an effective date earlier than April 26, 2008, is warranted for a total rating for the Veteran's PTSD with major depressive disorder. 

In the present case, it is clear that the Veteran did not submit either a formal or informal claim for an increased disability rating for his service-connected psychiatric disability, but rather the RO re-evaluated the Veteran's psychiatric disability based upon a remark made by a March 2008 VA examiner who conducted an examination in relation to the Veteran's claim for service connection for a TBI.  An April 2008 deferred rating indicates that the VA examiner noted the Veteran had "personality changes" and, thus, he needed to be examined for his service-connected "depressive disorder, not otherwise specified, with symptoms of PTSD."  The Veteran underwent that examination on April 26, 2008, which was the basis of the effective date for the award of a 70 percent disability rating (awarded in a July 2008 rating decision that also recharacterized the disability as "PTSD with major depressive disorder") and then the 100 percent disability rating, which supplanted the 70 percent rating.  The question is, therefore, whether there is any record between May 2007 and April 2008 that could serve as an informal claim for an increased disability rating for the Veteran's service-connected psychiatric disorder under 38 C.F.R. § 3.157 and, if so, whether the evidence support an evaluation of 100 percent prior to April 26, 2008.

There are some VA mental health treatment records in the claims file for the Veteran between May 2007 and April 2008.  There are no private treatment records for that period, either of record or identified by the Veteran.  Nevertheless, there are several VA treatment records for consideration.  Under 38 C.F.R. § 3.157, any of these VA mental health treatment notes may be considered an informal claim for an increased disability rating.  The Board finds, however, that none of them supports finding that a 100 percent disability rating was warranted for the Veteran's service-connected PTSD with major depressive disorder.

The VA treatment records do not show that there was total occupational impairment as they indicate the Veteran continued to work and did not report any difficulties at work due to his psychiatric problems.  There was some social impairment noted in that the Veteran reported difficulties with his wife and concerns about her spending, but there were no reports of difficulties with other family members or coworkers.  Moreover, there was no showing of gross impairment in thought processes or communication.  The VA treatment records note the physician's findings that the Veteran's thought process was intact although association was circumstantial.  There was also no evidence he suffered from persistent delusions or hallucination.  There was no report of grossly appropriate behavior.  The Veteran denied having any suicidal or aggressive ideas so there was no persistent danger of hurting himself or others (although the Board acknowledges that the January 2008 treatment note indicates some aggressiveness towards his wife due to her spending but no indication of him being in danger of harming her).  His appearance was consistently reported to be "good."  Thus, the evidence fails to demonstrate that he was intermittently unable to perform activities of daily living (including maintenance of minimal personal hygiene).  The treatment records show he was always oriented in all four spheres (i.e., there was no disorientation to time or place).  Furthermore, although there are some treatment records related to the Veteran's testing and treatment for his residuals of TBI showing he complained of memory loss, there are no records demonstrating that he had memory loss for names of close relatives, own occupation, or own name due to his service-connected psychiatric disorder.  The mental health treatment records consistently reported that there were no memory problems.

Finally, the Board notes that an initial GAF score of 60 was assigned by the Veteran's treating physician in December 2006.  In an October 2007 mental health treatment note, the physician assigned a GAF score of 65 indicating an improvement in the Veteran's functioning.  Neither of these GAF scores demonstrates that the Veteran's  service-connected psychiatric disability was of such severity as to warrant a 100 percent disability rating.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Rather the Board finds that the preponderance of the evidence is against finding that the evidence of record between May 2007 and April 2008 demonstrates that the Veteran's disability picture of his service-connected psychiatric disorder (characterized at that time as depressive disorder, not otherwise specified, with symptoms of PTSD) more nearly approximates the criteria for a 100 percent disability rating.  Consequently, the Board finds that an effective date prior to April 26, 2008, for the award of the 100 percent disability rating for the Veteran's service-connected psychiatric disability (now characterized as PTSD with major depressive disorder) is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  TBI

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

38 U.S.C. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

As discussed in the previous section, a claim for benefits may be either formal or informal.  In the present case, however, a review of the claims file fails to demonstrate that the RO received a claim for service connection, either formal or informal, for a TBI at any time prior to November 30, 2007.  In fact, the earliest medical evidence indicating the Veteran had residuals of a TBI is a July 9, 2007, VA primary care treatment note showing a positive TBI screening.  After that, the Veteran was referred to the Polytrauma Clinic for evaluation, which was conducted in August 2007.  A neurobehavioral symptom inventory rating chart was completed by the Veteran on which he reported to varying degrees problems with dizziness, coordination, headaches, nausea, vision problems, sensitivity to light, hearing difficulty, numbness or tingling on parts of his body, change in appetite, poor concentration and attention (easily distracted), forgetfulness, slowed thinking, difficulty getting organized, inability to finish things, fatigue, loss of energy, getting tired easily, difficulty falling or staying asleep, feeling anxious or tense, irritability, being easily annoyed, poor frustration tolerance, and feeling easily overwhelmed.  The physician noted, however, that a lot of the Veteran's positive responses had to deal with PTSD-type symptoms and headaches.  

The Veteran also underwent neuropsychological testing in September 2007, which demonstrated that the Veteran had a cognitive disorder, not otherwise specified, with deficits on tasks related to reading individual words, word retrieval, and understanding the meanings of and relationship between words.  He also had significant difficulties with mental flexibility, attention/problem-solving, and learning from mistakes.  There were mild difficulties with visual attentiveness and auditory attention/working memory, particularly if there were other distracting elements during the task.  The Veteran also had deficits on some isolated, verbally-based tasks that may have been due to a blast affecting his left side more than his right, but this was relatively uncommon unless a more severe injury had occurred.  The neuropsychologist stated that the Veteran had clearly suffered a significant head injury from a blast (most likely moderate in severity based on self-reported PTA) and it would be consistent with his mild deficits on tasks requiring high levels of attention/concentration.  The neuropsychologist further stated, however, that individuals with significant PTSD symptoms also tend to show similar mild cognitive deficits as well as decreased efficiency/organization in learning and memory.  

Thereafter, in an October 1, 2007, mental health treatment note, the Veteran's psychiatrist noted an Axis III diagnosis of "brain injury."  The Veteran was also referred to Neurology for treatment of his headaches that were found to be related to his TBI, and he underwent an initial consultation with that clinic in September 2007.

Thus, although a diagnosis of TBI is shown in the treatment records prior to November 30, 2007, the mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a) ; 38 C.F.R. §§ 3.151(a) , 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b) , such provision explicitly applies only to cases where service connection has already been established.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325-26 (Fed. Cir. 2006); Lalonde, supra.  Consequently, the earlier medical records cannot be the basis of assigning an earlier effective date.

Furthermore, the Board notes that, the Veteran has submitted his own statements as well as those of his wife and friends in an attempt to establish that he had residuals relating to his TBI since his separation from service in November 2005.  Even if they were to help establish problems back that far, these statements cannot support a claim for an earlier effective date as they do not show the Veteran filed a claim for service connection any earlier than November 30, 2007.  

An effective date for the grant of service connection is assigned based on either the date of claim or the date it is factually ascertainable that the Veteran has a service-related disability, but not earlier than the date of receipt of the claim for benefits.  Thus, legally, the effective date cannot awarded earlier than November 30, 2007, as no claim for service connection was received before then.  The Veteran's claim for an earlier effective date for the grant of service connection for TBI must, therefore, be denied.

III.  Special Monthly Compensation 

In a rating decision issued in August 2010, the RO granted entitlement to special monthly compensation at the housebound criteria effective October 23, 2008.  The Veteran claims that he is entitled to special monthly compensation at an earlier date.  As is explained below, entitlement to an effective date prior to October 23, 2008, for special monthly compensation at the housebound rate is precluded as a matter of law.

If a veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound, then compensation at the housebound rate is warranted.  For the purpose of this subsection, the requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Special monthly compensation is a form of increased compensation and, therefore, the rules set forth above in section one of this decision with regard to effective dates for the award of increased ratings set forth in 38 C.F.R. § 3.400(o) are applicable to this issue as well and are herein incorporated.  

In the present case, the Veteran is service-connected for PTSD with major depressive disorder (formerly diagnosed as depressive disorder, not otherwise specified, with symptoms of PTSD), which has been evaluated as 50 percent disabling effective November 22, 2005, and 100 percent disabling effective April 26, 2008.  He is also service connected for TBI, which was initially evaluated as 10 percent disabling effective November 30, 2007, and then 70 percent disabling effective October 23, 2008.  Additionally, service connection is in effect for degenerative joint disease of the right shoulder evaluated as 20 percent disabling effective April 6, 2009, and tinnitus evaluated as 10 percent disabling effective November 22, 2005.  

Prior to April 26, 2008, the Veteran did not have a single service-connected disability rated 100 percent disabling.  In addition, prior to October 23, 2008, the Veteran did not have additional service-connected disabilities that were rated as 60 percent or more disabling (service-connected tinnitus and TBI were both evaluated as only 10 percent disabling for a combined rating of 20 percent).  Consequently, entitlement to special monthly compensation at the housebound rate was not established prior to October 23, 2008.

The Board notes that the effective date of October 23, 2008, is the same as that for the award of a 70 percent disability rating for the Veteran's service-connected TBI.  The award of the 70 percent disability rating for TBI was established based on a liberalizing change in the rating criteria that evaluates TBIs effective from October 23, 2008.  

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

In the present case, the award of special monthly compensation was on the initiative of VA when it awarded a 100 percent disability rating for the Veteran's service-connected PTSD in the rating decision issued in August 2010.  It was at this point that the Veteran met the criteria of having a single disability rated at 100 percent with additional disabilities rated at 60 percent or more because of the award of 70 percent effective October 23, 2008, for the Veteran' s service-connected TBI assigned under the new rating criteria.  The Board notes that the award of special monthly compensation was afforded more than one year after the change in the rating criteria that was the basis for the 70 percent disability rating for service-connected TBI, and under 38 C.F.R. § 3.114(a)(2) the RO need only have taken the effective date back one year prior to the date of the administrative determination of entitlement (i.e., to August 2009).  Instead, it awarded an effective date of October 23, 2008, the date of the change in the rating criteria for TBIs, which was the effective date for the 70 percent award for the Veteran's TBI.  Because the effective date assigned for special monthly compensation was based upon the award of an increased disability rating based upon a liberalizing change in the law (i.e., more favorable rating criteria for TBIs), the Board finds that an effective date earlier than October 23, 2008, is not warranted and, in fact, barred by 38 C.F.R. § 3.114.

Alternatively, the Board finds that, even if it were to consider whether the 70 percent disability rating for the Veteran's TBI were to be taken back earlier than October 23, 2008, such would require evaluating it under the old rating criteria in effect prior to the liberalizing change.  The Board notes that prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were rated under the diagnostic codes specifically dealing with such disabilities.  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent disability rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  

Consequently, the 10 percent disability rating that the Veteran was assigned for his TBI prior to October 23, 2008, was the maximum rating provided as he had no neurological disabilities nor was there a diagnosis of multi-infarct dementia as a result of the TBI.  Instead, the record demonstrates he only had subjective complaints such as headaches, sleeping problems, and memory loss.  Consequently, under the old criteria, a 70 percent disability rating would not be warranted for the Veteran's service-connected TBI prior to the October 23, 2008 changes to the rating criteria.  Therefore, the criteria of having additional disabilities rated at 60 percent or more would not have been met prior to October 23, 2008, and special monthly compensation at the housebound rate would not have been warranted.

In summary, the effective date of October 23, 2007, for the award of special monthly compensation at the housebound rate is based upon the liberalizing changes to the rating criteria for TBIs effective that date upon which a 70 percent disability rating was awarded for that disability.  As the effective date is based upon a liberalizing change in law, legally, the effective date cannot be taken back beyond October 23, 2008.  In the alternative, the prior rating criteria for TBIs did not provide for a 70 percent disability rating such that the criteria for special monthly compensation at the housebound rate could not have been met prior to October 23, 2008.  Because the Veteran has not argued, and there is no suggestion in the record, that he is in fact housebound, the criteria for the housebound rate are not met before October 23, 2008.  The Veteran's claim for an earlier effective date for the award of special monthly compensation at the housebound rate must, therefore, be denied.

IV.  Notice and Assistance Requirements

The provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his representative of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the issues on appeal arise from the Veteran's disagreement with the initial assignment of the effective dates.  The Board finds, therefore, that VA's obligation to notify the Veteran was met before the claim were granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, all relevant, identified and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained evidence relevant to his claims.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded multiple VA examinations on his service-connected disabilities of PTSD with major depressive disorder and TBI.  Significantly, the Board observes that he does not report that the conditions have worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Furthermore, the Board finds that the examination reports are complete and adequate for rating purposes as they provide all relevant information needed to evaluate the Veteran's service-connected disabilities.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  


ORDER

Entitlement to an effective date earlier than April 26, 2008, for the award of 100 percent for service-connected PTSD with major depressive disorder is denied

Entitlement to an effective date earlier than November 30, 2007, for the grant of service connection for TBI is denied.

Entitlement to an effective date earlier than October 23, 2008, for the grant of special monthly compensation at the housebound rate is denied.


REMAND

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  

Here, the Veteran filed a claim for service connection for "back pain" in June 2009.  By rating decision issued in October 2009, the RO denied service connection for degenerative disc disease of the lumbar spine.  On November 5, 2009, the RO received a statement from the Veteran in which he requested reconsideration of his claim for disability due to his low back pain.  After reading the correspondence of record liberally, the Board finds that the November 5, 2009, statement constitutes a Notice of Disagreement with the October 2009 rating decision denying entitlement to service connection for degenerative disc disease of the lumbar spine.  

Consequently, the Board remands this claim for the RO to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue may be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative a Statement of the Case as to the issue of entitlement to service connection for degenerative disc disease of the lumbar spine.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of such an issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  Only if an appeal is filed should the case be certified to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


